278 S.W.3d 246 (2009)
Dominic HOGG, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91352.
Missouri Court of Appeals, Eastern District, Division Two.
March 17, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 214 S.W.3d 350.

ORDER
PER CURIAM.
Dominic Hogg (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of one count of statutory rape in the second degree, Section 566.034 RSMo (2000). Movant was sentenced, as a prior and persistent offender, to ten years' imprisonment to run consecutively to unrelated charges pending in a different case. Movant's conviction was affirmed on direct appeal. State v. Hogg, 214 S.W.3d 350 (Mo.App. E.D.2007). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied after an evidentiary hearing.
*247 Movant raises three points on appeal. Movant claims the motion court clearly erred when it erroneously determined he did not receive ineffective assistance of counsel when defense counsel: (1) gave him misleading and inaccurate advice with respect to the State's proffered plea agreement; (2) advised Movant to testify against his wishes without explaining the inherent risks involved; and (3) failed to object to an improperly drafted jury instruction, which resulted in not preserving the issue for appeal.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).